Exhibit 10.1

 

 [image_004.jpg]







April 24, 2017

 

 

Viraj Patel

Princeton, NJ

 

 

Dear Viraj:

 

This letter will confirm our agreement (the “Agreement”) with respect to your
employment as Chief Financial Officer (“CFO”) of the AMERI AND PARTNERS INC (the
“Company”), a subsidiary of AMERI HOLDINGS, INC. (“Ameri”), having its principal
place of business at 100 Canal Pointe Boulevard, Suite 108, Princeton, New
Jersey 08540. This letter will become effective when fully executed as of the
date above (the “Effective Date”).

1.       Title and Job Duties.

 (a)       Subject to the terms and conditions set forth in this Agreement, the
Company agrees to employ Viraj Patel (“Employee”) as CFO reporting to CEO. In
this capacity, Employee shall have the duties, authorities and responsibilities
as CFO shall designate from time to time that are not inconsistent with the
Employee’s position.

 (b)       Employee accepts such employment and agrees, during the term of his
or her employment, to devote his or her full business and professional time and
energy to the Company. Employee agrees to carry out and abide by all lawful
directions of CEO.

 (c)       Without limiting the generality of the foregoing, the Employee shall
not, without the written approval of CEO render services of a business or
commercial nature on Employee’s own behalf or on behalf of any other person,
firm, or corporation, whether for compensation or otherwise, during his or her
employment hereunder; provided that the foregoing shall not prevent the Employee
from (i) serving on the boards of directors of non-profit organizations and,
with the prior written approval of the Board, other for profit companies, (ii)
participating in charitable, civic, educational, professional, community or
industry affairs, and (iii) managing the Employee’s passive personal
investments, so long as such activities in the aggregate do not materially
interfere or conflict with the Employee’s duties hereunder or create a potential
business or fiduciary conflict.

2.       Salary and Additional Compensation.

 (a)       Base Salary. The Company shall pay to the Employee an annual base
salary of $200,000 (the “Base Salary”), less applicable withholdings and
deductions, in accordance with the Company’s normal payroll procedures.

 (b)       Discretionary Bonus. Employee shall be eligible to earn a
discretionary bonus of up to $25,000 based upon the achievement of
pre-established performance targets. For the calendar year 2017, the bonus
amount will be prorated from the date of hire to the end of the fiscal year.
Such bonus shall be paid, less applicable withholdings and deductions, within
seventy-five (75) day of the end of the fiscal year in which such bonus was
earned.



 

Ameri and Partners Inc

100 Canal Pointe Boulevard, Suite 108, Princeton, New Jersey - 08540



 

 



[image_004.jpg] 

 (c)       Stock Options. Employee shall be eligible to participate in any stock
plan established by the Company, subject to approval of the Company’s
Compensation Committee, and the terms and conditions of the Company’s 2015
Equity Incentive Award Plan.

3.       Expenses. In accordance with Company policy, the Company shall
reimburse the Employee for all reasonable business expenses properly and
reasonably incurred and paid by the Employee in the performance of his duties
under this Agreement upon Employee’s presentment of detailed receipts in the
form required by the Company’s policy.

4.       Benefits.

 (a)       Vacation. The Employee shall be entitled to accrue 15 days of
vacation per year, in accordance with the Company’s standard vacation policy
extended to employees of the Company.

 (b)       Health Insurance and Other Plans. The Employee shall be eligible to
participate in the Company’s medical and other employee benefit programs, if
any, that are provided by the Company for its employees generally, at levels
commensurate with the Employee’s position, in accordance with the provisions of
any such plans, as the same may be in effect from time to time.

5.       Term and Termination. The terms set forth in this Agreement will
commence on the Effective Date and shall remain in effect until termination by
either party. Either party may terminate the Employee’s employment on an at-will
basis at any time and for any reason or no reason, upon written notice to the
other party.

6.       Confidentiality Agreement.

 (a)       Employee understands that during the Employment Period, he may have
access to unpublished and otherwise confidential information both of a technical
and non-technical nature, relating to the business of the Company, its
affiliates, or its customers, vendors or other third parties, including, without
limitation, any of their actual or anticipated business, research or
development, any of their technology or the implementation or exploitation
thereof, including, without limitation, information Employee and others have
collected, obtained or created, information pertaining to customers, accounts,
vendors, prices, costs, materials, processes, codes, material results,
technology, system designs, system specifications, materials of construction,
trade secrets and equipment designs, including information disclosed to the
Company by others under agreements to hold such information confidential
(collectively, the “Confidential Information”). Employee agrees to observe all
Company policies and procedures concerning such Confidential Information.
Employee further agrees not to disclose or use, either during his employment or
at any time thereafter, any Confidential Information for any purpose, including,
without limitation, any competitive purpose, unless authorized to do so by the
Company in writing, except that he may disclose and use such information in the
good faith performance of his duties for the Company. Employee’s obligations
under this Agreement will continue with respect to Confidential Information,
whether or not his employment is terminated, until such information becomes
generally available from public sources through no fault of Employee or any
representative of Employee. Notwithstanding the foregoing, however, Employee
shall be permitted to disclose Confidential Information as may be required by a
subpoena or other governmental order, provided that he first notifies the
Company of such subpoena, order or other requirement and such that the Company
has the opportunity to obtain a protective order or other appropriate remedy.



 

Ameri and Partners Inc

100 Canal Pointe Boulevard, Suite 108, Princeton, New Jersey - 08540



 

 



[image_004.jpg] 

 (b)       During the Employment Period, upon the Company’s request, or upon the
termination of his employment for any reason, Employee will promptly deliver to
the Company all documents, records, files, notebooks, manuals, letters, notes,
reports, customer and supplier lists, cost and profit data, e-mail, apparatus,
computers, blackberries or other PDAs, hardware, software, drawings, blueprints,
and any other material belonging to the Company or any of its customers,
including all materials pertaining to Confidential Information developed by
Employee or others, and all copies of such materials, whether of a technical,
business or fiscal nature, whether on the hard drive of a laptop or desktop
computer, in hard copy, disk or any other format, which are in his possession,
custody or control. Notwithstanding anything in this Section to the contrary,
Employee shall not be required to return to the Company apparatuses, computers,
blackberries or other PDAs, or other devices that are owned by Employee and not
by the Company, but Employee may be required to deliver such devices to the
Company or its designee for a period during which the Company shall delete from
such devices Confidential Information of the Company, if any.

7.       Assignment of Intellectual Property.

 (a)       Employee will promptly disclose to the Company any idea, invention,
discovery or improvement, whether patentable or not (“Creations”), conceived or
made by him alone or with others at any time during his employment with the
Company or its affiliates. Employee agrees that the Company owns any such
Creations, conceived or made by Employee alone or with others at any time during
his employment, and Employee hereby assigns and agrees to assign to the Company
all moral or other rights he has or may acquire therein and agrees to execute
any and all applications, assignments and other instruments relating thereto
which the Company deems necessary or desirable. Employee hereby waives and
relinquishes all moral rights he has or may acquire in the Creations and agrees
to execute any and all other waivers and instruments relating thereto which the
Company deems necessary or desirable. These obligations shall continue beyond
the termination of his employment with respect to Creations and derivatives of
such Creations conceived or made during his employment with the Company. The
Company and Employee understand that the obligation to assign Creations to the
Company shall not apply to any Creation which is developed entirely on his own
time without using any of the Company’s equipment, supplies, facilities, and/or
Confidential Information unless such Creation (i) relates in any way to the
business or to the current or anticipated research or development of the
Company, or (ii) results in any way from his work at the Company.

 (b)       In any jurisdiction in which moral rights cannot be assigned,
Employee hereby waives any such moral rights and any similar or analogous rights
under the applicable laws of any country of the world that Employee may have in
connection with the Creations, and to the extent such waiver is unenforceable,
hereby covenants and agrees not to bring any claim, suit or other legal
proceeding against the Company or any of its affiliates claiming that Employee’s
moral rights have been violated.

 (c)       Employee agrees to cooperate fully with the Company both during and
after his employment with the Company, with respect to the procurement,
maintenance and enforcement of copyrights, patents, trademarks and other
intellectual property rights (both in the United States and foreign countries)
relating to such Creations. Employee shall sign all papers, including, without
limitation, copyright applications, patent applications, declarations, oaths,
formal assignments, assignments of priority rights and powers of attorney, which
the Company may deem necessary or desirable in order to protect its rights and
interests in any Creations. Employee further agrees that if the Company is
unable, after reasonable effort, to secure Employee’s signature on any such
papers, any officer of the Company shall be entitled to execute such papers as
his agent and attorney-in-fact and Employee hereby irrevocably designates and
appoints each officer of the Company as his agent and attorney-in-fact to
execute any such papers on his behalf and to take any and all actions as the
Company may deem necessary or desirable in order to protect its rights and
interests in any Creations, under the conditions described in this paragraph.



 

Ameri and Partners Inc

100 Canal Pointe Boulevard, Suite 108, Princeton, New Jersey - 08540



 

 



[image_004.jpg] 

8.       Non-Competition Agreement.

 (a)       The Employee will not, for a period of two (2) years following the
termination of his employment for any reason (the “Restricted Period”), directly
or indirectly, for himself or on behalf of or in conjunction with any other
person or entity, engage in, invest in or otherwise participate in (whether as
an owner, employee, officer, director, manager, consultant, independent
contractor, agent, partner, advisor, or in any other capacity) any business of
management consulting in the SAP software market (such business, the “Restricted
Business”) in any Restricted Area. Notwithstanding the above, the foregoing
covenant shall not be deemed to prohibit the acquisition as a passive investment
of not more than five percent (5%) of the capital stock of a competing business
whose stock is traded on a national securities exchange or over-the-counter and
shall not be deemed to prohibit the acquisition of any shares of capital stock
of Company.

 (b)       During the Restricted Period, the Employee will not directly or
indirectly, for himself or on behalf of or in conjunction with any other person
or entity, (i) solicit or hire (or assist or encourage any other person or
entity to solicit or hire), or otherwise interfere in any manner with any
employee, advertiser or strategic partner of the Company (each, a “Restricted
Entity”), other than by general public advertisement or other such general
solicitation not specifically targeted at any such Person, (ii) induce or
request any customer of any Restricted Entity to reduce, cancel or terminate its
business with such Restricted Entity or otherwise interfere in any manner in any
Restricted Entity’s business relationship with any of its customers, or (iii)
solicit or accept business from any customer of any Restricted Entity in
connection with a Restricted Business.

 (c)       The Employee agrees that the foregoing covenants are reasonable with
respect to their duration, geographic area and scope. If a judicial
determination is made that any provision of this Section 8 constitutes an
unreasonable or otherwise unenforceable restriction against the Employee, then
the provisions of this Section 8 shall be rendered void with respect to the
Employee only to the extent such judicial determination finds such provisions to
be unenforceable. In that regard, any judicial authority construing this Section
8 shall be empowered to sever any prohibited business activity, time period or
geographical area from the coverage of any such agreements and to apply the
remaining provisions of this Section 8 to the remaining business activities,
time periods and/or geographical areas not so severed. Moreover, in the event
that any provision, or the application thereof, of this Section 8 is determined
not to be specifically enforceable, the Company may be entitled to recover
monetary damages as a result of the breach of such agreement.



 

Ameri and Partners Inc

100 Canal Pointe Boulevard, Suite 108, Princeton, New Jersey - 08540



 

 



[image_004.jpg] 

 (d)       For purposes of this Agreement, the term “Restricted Area” means any
geographical area in which a material amount of the business of the Company is
conducted or pursued at any time during the Restricted Period.

9.       Representation and Warranty. The Employee represents and warrants to
the Company that Employee is not subject to any agreement restricting his
ability to enter into this Agreement and fully carry out his duties and
responsibilities hereunder. The Employee hereby indemnifies and holds the
Company harmless against any losses, claims, expenses (including reasonable
attorneys’ fees), damages or liabilities incurred by the Company as a result of
a breach of the foregoing representation and warranty.

10.     Notice. Any notice or other communication required or permitted to be
given to any of the parties hereto shall be deemed to have been given if
personally delivered, or if sent by nationally recognized overnight courier, and
addressed as follows:

If to the Employee, to:

the address shown on the records of the Company.

If to the Company, to:

c/o Ameri Holdings, Inc.

100 Canal Pointe Boulevard, Ste. 108

Princeton, New Jersey 08540

 

11.     Severability. If any provision of this Agreement is declared void or
unenforceable by a court of competent jurisdiction, all other provisions shall
nonetheless remain in full force and effect.

12.     Governing Law and Consent to Jurisdiction. This Agreement shall be
governed by, and construed and enforced in accordance with, the laws of the
State of New York without regard to the conflict of laws provisions thereof.
Each of the parties hereto hereby irrevocably submits to the exclusive
jurisdiction of any state or federal court in New York over any action or
proceeding arising out of or relating to this Agreement and each of the parties
hereto hereby irrevocably agrees that all claims in respect of such action or
proceeding shall be heard and determined in such New York state or Federal
court. Each of the parties hereto hereby irrevocably waives, to the fullest
extent legally possible, the defense of an inconvenient forum to the maintenance
of such action or proceeding.

13.     Waiver. The waiver by any of the parties hereto of a breach of any
provision of this Agreement shall not be construed as a waiver of any subsequent
breach. The failure of a party to insist upon strict adherence to any provision
of this Agreement on one or more occasions shall not be considered a waiver or
deprive that party of the right thereafter to insist upon strict adherence to
that provision or any other provision of this Agreement. Any waiver must be in
writing.

14.     Injunctive Relief. Without limiting the remedies available to the
Company, Employee acknowledges that a breach of any of the covenants contained
in Sections 6, 7 or 8 would result in material irreparable injury to the
goodwill of the Company for which there is no adequate remedy at law, that it
will not be possible to measure damages for such injuries precisely and that, in
the event of such a breach or threat thereof, the Company shall be entitled,
without the requirement to post bond or other security, to obtain a temporary
restraining order or preliminary or permanent injunction restraining Employee
from engaging in activities prohibited by this Agreement or such other relief as
may be required to specifically enforce any of the covenants in Section 6, 7 or
8 of this Agreement, in addition to all other remedies available at law or in
equity.



 

Ameri and Partners Inc

100 Canal Pointe Boulevard, Suite 108, Princeton, New Jersey - 08540



 

 



[image_004.jpg] 

15.     Assignment. This Agreement is a personal contract and the Employee may
not sell, transfer, assign, pledge or hypothecate his rights, interests and
obligations hereunder. Except as otherwise herein expressly provided, this
Agreement shall be binding upon and shall inure to the benefit of the Employee
and his personal representatives and shall inure to the benefit of and be
binding upon the Company and its successors and assigns.

16.     Entire Agreement. This Agreement (together with the Exhibits attached
hereto) embodies all of the representations, warranties, and agreements between
the parties hereto relating to the Employee’s employment with the Company. No
other representations, warranties, covenants, understandings, or agreements
exist between the parties hereto relating to the Employee’s employment. This
Agreement shall supersede all prior agreements, written or oral, relating to the
Employee’s employment. This Agreement may not be amended or modified except by a
writing signed by each of the parties hereto.

[Signature page follows.]



 

Ameri and Partners Inc

100 Canal Pointe Boulevard, Suite 108, Princeton, New Jersey - 08540



 

 



[image_004.jpg] 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered on the date above.

 

 

 

 

By: /s/ Giri Devanur

         Giri Devanur          President & Chief Executive Officer            
Agreed to and Accepted:          

/s/ Viraj Patel

  VIRAJ PATEL  

 





 

Ameri and Partners Inc

100 Canal Pointe Boulevard, Suite 108, Princeton, New Jersey - 08540



 



 

 

 

